RSU Award Agreement
Appointed AVP and Elected Officer
Revised for electronic format
        





RESTRICTED STOCK UNIT AWARD AGREEMENT
 
 
 
 
 
 
Recipient:
 
 
Date of Grant:
 
 
Commerce ID#:
 
 
Number of Restricted Stock Units:
 
 
 
 
 
 
 
 



Motorola Solutions, Inc. (“Motorola Solutions” or the “Company”) is pleased to
grant you this Restricted Stock Unit Award (“Award”) under the Motorola
Solutions Omnibus Incentive Plan of 2006, as amended (the “Plan”). The Date of
Grant and the total number of Motorola Solutions restricted stock units (the
“Units”) are stated above. The summary vesting schedule stated above is subject
to the terms and conditions of the Agreement (defined below), including, but not
limited to, the special vesting conditions set forth in Section 3 below. Each
Unit granted represents an unsecured contractual obligation of the Company to
issue one share of Motorola Solutions Common Stock (“Common Stock”) upon
satisfaction of the terms and conditions set forth in the this Restricted Stock
Unit Award Agreement (the “Award Agreement”), including any country-specific
terms for your country set forth in the appendix attached hereto (the “Appendix”
and, together with the Award Agreement, the “Agreement”), and to all of the
terms and conditions of the Plan.
WHEREAS, the Award is being made by the Compensation and Leadership Committee
(the “Compensation Committee”) of the Board of Directors;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards Units to
you on the following terms and conditions:
1.
AWARD OF RESTRICTED STOCK UNITS. The Company hereby grants you the total number
of Units stated above subject to the terms and conditions set forth in this
Award Agreement, including any country-specific terms for your country set forth
Appendix, and to all of the terms and conditions of the Plan. Each Unit granted
represents an unsecured contractual obligation of the Company to issue one share
of Common Stock upon satisfaction of the terms and conditions set forth in the
Agreement.

1.
RESTRICTIONS. The Units are being awarded to you subject to the transfer and
forfeiture conditions set forth below (the “Restrictions”). In its sole
discretion, the Compensation Committee or its delegee may amend or waive the
provisions of subparagraphs (b) or (c) hereof, in whole or in part, to the
extent necessary or advisable to comply with applicable laws, as determined by
the Compensation Committee (or its delegee):

a.
No Assignment. Prior to the vesting of the Units as described in Section 3
below, you may not directly or indirectly, in any capacity, by operation of law
or otherwise, voluntarily or involuntarily, sell, assign, pledge, encumber,
charge or otherwise transfer any of the Units still subject to Restrictions. The
Units shall be forfeited if you violate or attempt to violate this transfer
restriction.

b.
Restricted Conduct. As consideration for the Units(s) granted above under the
terms of the Award Agreement and in acknowledgment of Motorola Solutions having
provided you with confidential and proprietary information as a Motorola
Solutions vice president or elected officer, you agree that you will comply with
the restrictions set forth in subparagraphs


1

--------------------------------------------------------------------------------



(i) through (vi) below. If you violate or attempt to violate any of the
restrictions described in subparagraphs (i) through (v) below for any reason,
you acknowledge and agree that the Company would suffer irreparable harm, will
have no adequate remedy at law and shall be entitled to injunctive relief. You
also acknowledge and agree that in addition to all remedies in law and/or equity
available to the Company or any Subsidiary (as defined in Section 26 below),
including without limitation injunctive relief or the recovery of liquidated
damages, you shall forfeit all Units (whether or not vested) and shall
immediately pay to the Company, with respect to previously vested Units, an
amount equal to (x) the per share Fair Market Value (as defined in Section 26
below) of the Company’s Common Stock on the date on which the Restrictions
lapsed with respect to the applicable previously-vested Units times (y) the
number of shares underlying such previously-vested Units, without regard to any
Tax-Related Items (as defined in Section 9) that may have been deducted from
such amount. For purposes of subparagraphs (i) through (v) below, “Company” or
“Motorola Solutions” shall mean Motorola Solutions, Inc. and/or any of its
Subsidiaries.
i.
Confidential Information. During the course of your employment with the Company
or any Subsidiary and thereafter, you agree that you will not use or disclose,
except on behalf of the Company and pursuant to the Company’s directions, any
Confidential Information (as defined in Section 26 below);

ii.
Solicitation of Employees. During your employment and for a period of one year
following the termination of your employment for any reason, you agree that you
will not hire, recruit, solicit or induce, or cause, allow, permit or aid others
to hire, recruit, solicit or induce, or to communicate in support of those
activities, any employee of the Company who possesses Confidential Information
of the Company to terminate his/her employment with the Company and/or to seek
employment with your new or prospective employer, or any other company;

iii.
Solicitation of Customers. During your employment and for a period of one year
following the termination of your employment for any reason, you agree that you
will not, directly or indirectly, in any capacity, on behalf of yourself or any
other person, company or entity, solicit or participate in soliciting, products
or services competitive with or similar to products or services offered by,
manufactured by, designed by or distributed by the Company to any person,
company or entity which was a customer or potential customer for such products
or services and with which you had direct or indirect contact regarding those
products or services or about which you learned Confidential Information at any
time during the one year prior to your termination of employment with the
Company;

iv.
Non-Competition regarding Products or Services. During your employment and for a
period of one year following the termination of your employment for any reason,
you agree that you will not, directly or indirectly, in any capacity, provide
products or services competitive with or similar to products or services offered
by the Company to any person, company or entity which was a customer for such
products or services and with which customer you had direct or indirect contact
regarding those products or services or about which customer you learned
Confidential Information at any time during the one year prior to your
termination of employment with the Company;


2

--------------------------------------------------------------------------------



v.
Non-Competition regarding Activities. During your employment and for a period of
one year following the termination of your employment for any reason, you agree
that you will not, directly or indirectly, in any capacity, for your new or
prospective employer, or any other person, company, or entity, accept employment
involving or otherwise engage in any activity or activities competitive with or
similar to any activity or activities in which you engaged at any time during
the one year preceding termination of your employment with the Company in
connection with any products, services, projects or technological developments
(existing or planned) on which you worked or about which you learned
Confidential Information at any time during the one year preceding termination
of your employment; provided that this sub-paragraph (v) applies in any
countries in which you have physically been present performing work for the
Company at any time during the one year preceding termination of your
employment; and

vi.
Non-Competition regarding Other Companies. During your employment and for a
period of one year following the termination of your employment for any reason,
your agrees that you will not, directly or indirectly, in any capacity, accept
employment with, render services to and/or act as an agent, associate,
independent contractor, consultant, manager, member or partner of any person,
company, or entity that competes with the Company in connection with any
products, services, projects or technological developments (existing or planned)
on which you worked or about which you learned Confidential Information at any
time during the one year preceding termination of your employment.

c.
Recoupment Policy. If you are an officer subject to Section 16, or become
subject to Section 10D, of the U.S. Securities Exchange Act of 1934, as amended
(the “Exchange Act”) the Units are subject to the terms and conditions of the
Company’s Policy Regarding Recoupment of Incentive Payments upon Financial
Restatement (such policy, as it may be amended from time to time, including as
it may be amended to comply with Section 10D of the Exchange Act, the
“Recoupment Policy”). The Recoupment Policy provides that, in the event of
certain accounting restatements (a “Policy Restatement”), the Company’s
independent directors may require, among other things (a) cancellation of any of
the Units that remain outstanding; and/or (b) reimbursement of any gains in
respect of the Units, if and to the extent the conditions set forth in the
Recoupment Policy apply. Any determinations made by the independent directors in
accordance with the Recoupment Policy shall be binding upon you. The Recoupment
Policy is in addition to any other remedies which may be otherwise available to
the Company at law, in equity or under contract, or otherwise required by law,
including under Section 10D of the Exchange Act.

2.
VESTING. Subject to the terms and conditions of the Agreement, and provided the
Units have not been forfeited as described in Section 2 above, the Units will
vest as follows:

a.
Vesting Period. The Units will vest as follows in accordance with the following
schedule (the applicable date, the “RSU Vesting Date”):

i.
«Vesting_Schedule»

ii.
The period from the Date of Grant through the last vesting date set forth above
is referred to as the “Restriction Period.” Any unvested Units shall be
automatically


3

--------------------------------------------------------------------------------



forfeited upon your termination of employment with Motorola Solutions or a
Subsidiary prior to the applicable RSU Vesting Date for any reason other than
those set forth in Sections 3(b) through (e) below. The Company will not be
obligated to pay you any consideration whatsoever for forfeited Units.
iii.
For purposes of the Award, your employment with the Company or a Subsidiary
shall be considered terminated as of the date that you are no longer considered
an employee on the payroll of Motorola Solutions or a Subsidiary; the Company
shall have the exclusive discretion to determine when your employment with the
Company or a Subsidiary has terminated for purposes of the Award.

iv.
If, during the Restriction Period, you take a Leave of Absence (as defined in
Section 26 below) from Motorola Solutions or a Subsidiary, the Units will
continue to be subject to the terms of the Agreement. If the Restriction Period
expires while you are on a Leave of Absence, you will be entitled to the Units
even if you have not returned to active employment.

b.
Change in Control. If a Change in Control of the Company occurs and the
successor corporation (or parent thereof) does not assume the Award or replace
it with a comparable award, then the Units shall be fully vested; provided,
further, that if the Award is assumed or replaced, any agreement or other
documentation providing for such assumption or replacement shall provide that
the assumed or replaced Award shall be fully vested in the event of your
involuntary termination (for a reason other than “Cause”) or if you quit for
“Good Reason,” in either case within 24 months of the Change in Control. For
purposes of this paragraph, the terms “Change of Control”, “Cause” and “Good
Reason” are defined in the Plan.

c.
Total and Permanent Disability. All unvested Units shall fully vest upon your
termination of employment with Motorola Solutions and its Subsidiaries due to
Total and Permanent Disability (as defined in Section 26 below).

d.
Death. All unvested Units shall fully vest upon your termination of employment
with Motorola Solutions and its Subsidiaries due to death.

e.
Certain Terminations of Employment. In the case of a Termination due to a
Divestiture (as defined in Section 26 below) and the Units are not assumed by
your successor employer, or a parent or subsidiary thereof or replaced with an
award at least comparable to these Units,or if Motorola Solutions or a
Subsidiary terminates your employment for reasons other than for Serious
Misconduct (as defined in Section 26 below) before the expiration of the
Restriction Period, and if the Units have not been forfeited as described in
Section 2 above, then the Units shall vest on a pro rata basis in an amount
equal to (a)(i) the total number of Units subject to the Award, multiplied by
(ii) a fraction, the numerator of which is the number of your completed full
months of service from the Date of Grant to the date of termination and the
denominator of which is the Restriction Period, minus (b) any Units that vested
prior to such termination. Any Units remaining unvested at the date of such
termination shall be forfeited.

3.
DELIVERY OF CERTIFICATES OR EQUIVALENT.


4

--------------------------------------------------------------------------------



a.
Upon the vesting of the applicable Units described in Section 3 above, the
Company shall, at its election, either: (i) establish a U.S. brokerage account
for you with the Designated Broker (as defined in Section 26) and credit to that
account the number of shares of Common Stock of the Company equal to the number
of Units that have vested, less any Tax-Related Items (as defined in Section 9
below); or (ii) deliver to you a certificate representing a number of shares of
Common Stock equal to the number of Units that have vested, less any shares
withheld or sold to cover Tax-Related Items (as defined in Section 9 below).

b.
Subject to Section 25, the actions contemplated by clauses (i) and (ii) above
shall occur within 60 days following the date that the applicable Units vested.

4.
WHOLE SHARES. Vested Units shall be paid in whole shares of Common Stock; no
fractional shares shall be credited or delivered to you.

5.
ADJUSTMENTS. The Units shall be subject to adjustment as provided in Section 16
of the Plan.

6.
FUNDING. No assets or shares of Common Stock shall be segregated or earmarked by
the Company in respect of any Units awarded hereunder. The grant of Units
hereunder shall not constitute a trust and shall be solely for the purpose of
recording an unsecured contractual obligation of the Company.

7.
DIVIDENDS AND STOCKHOLDER RIGHTS.

a.
Dividends. No dividends (or dividend equivalents) shall be paid with respect to
Units credited to your account.

b.
Stockholder Rights. You shall have no rights as a stockholder of the Company in
respect of the Units, including the right to vote and to receive cash dividends
and other distributions until delivery of certificate or equivalent representing
shares of Common Stock in satisfaction of the Units.

8.
TAX-RELATED ITEMS.

a.
Responsibility for Taxes. By accepting the Award, you acknowledge and agree
that:

i.
regardless of any action taken by the Company or, if different, your employer
(the “Employer”), you shall be ultimately responsible for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you or legally imposed on the Company or the Employer as a result
of your participation in the Plan and deemed by the Company or the Employer to
be an appropriate charge to you (“Tax-Related Items”);

ii.
Your liability for Tax-Related Items may exceed the amount actually withheld by
the Company or the Employer;

iii.
the Company and/or the Employer make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the grant, vesting or settlement of
the Units, the subsequent sale of shares of Common Stock acquired pursuant to
such settlement and the receipt of any dividends;


5

--------------------------------------------------------------------------------



iv.
the Company and/or the Employer do not commit to and are under no obligation to
structure the terms of the grant of the Award or any aspect of the Award to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result; and

v.
if you are subject to Tax-Related Items in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable or tax withholding event,
as applicable, the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

b.
Withholding Taxes. Prior to any relevant taxable or tax withholding event, as
applicable, you agree to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, you
authorize the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

i.
withholding shares of Common Stock otherwise deliverable to you in connection
with vesting of the Units; or

ii.
withholding from proceeds of the sale of shares of Common Stock acquired upon
vesting of the Units, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization).

If the obligation for Tax-Related Items is satisfied by withholding in shares of
Common Stock, for tax purposes, you are deemed to have been issued the full
number of shares of Common Stock subject to the vested Units, notwithstanding
that a number of the shares of Common Stock are held back solely for the purpose
of paying the Tax-Related Items. You agree to pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of your participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares of Common Stock, or the proceeds of the sale of such
shares, if you fail to comply with your obligations in connection with the
Tax-Related Items.
c.
Withholding Taxes for Section 16 Officers. Notwithstanding Section 9(b) above,
if you are considered an officer for purposes of the Section 16 of the United
States Exchange Act of 1934, as amended (the “Exchange Act”) you may elect to
satisfy your obligations for Tax-Related Items by one of the withholding methods
set forth in Section 9(b)(i) - (ii) above, unless otherwise set forth in the
Appendix for your country. In the absence of such an election, the Company
and/or the Employer will satisfy the obligations with regard to all Tax-Related
Items by withholding in shares of Common Stock otherwise deliverable in
connection with the applicable vesting Units, as set forth in Section 9(b)(i),
unless the use of such withholding method is problematic under applicable tax or
securities laws, or has materially adverse accounting consequences, in which
case, the obligation for Tax-Related Items will be satisfied by the methods set
forth in Sections 9(b)(ii) above.

9.
NATURE OF GRANT. In accepting the Award, you acknowledge, understand and agree
that:


6

--------------------------------------------------------------------------------



a.
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

b.
the grant of Units is voluntary, non-recurrent and occasional and does not
create any contractual or other right to receive future grants of Units, or
benefits in lieu of Units, even if Units have been granted in the past;

c.
all decisions with respect to future grants of Units or other awards, if any,
will be at the sole discretion of the Company;

d.
the Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company, the Employer or any Subsidiary, and shall not interfere with the
ability of the Company, the Employer or any Subsidiary, as applicable, to
terminate your employment relationship (if any);

e.
you are voluntarily participating in the Plan;

f.
the Units and the shares of Common Stock subject to the Units are not intended
to replace any pension rights or compensation;

g.
the Units and the shares of Common Stock subject to the Units, and the income
and value of same, are not part of normal or expected compensation for purposes
of calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or payments, welfare benefits or any similar payments;

h.
the future value of the shares of Common Stock underlying the Units is unknown,
indeterminable and cannot be predicted with certainty;

i.
except as otherwise provided in the Agreement, in the Plan or by the Company in
its discretion, the Units and the benefits evidenced by the Agreement do not
create any entitlement to have the Units or any such benefits transferred to, or
assumed by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Common Stock of the
Company; and

j.
in addition to subsections (a) through (i) above, the following provisions will
also apply if you are providing services outside the United States:

i.
the Units and the shares of Common Stock subject to the Units are not part of
normal or expected compensation or salary for any purpose;

ii.
none of the Company, the Employer or any Subsidiary shall be liable for any
foreign exchange rate fluctuation between your local currency and the U.S.
dollar that may affect the value of the Units or of any amounts due to you
pursuant to the settlement of the Units or the subsequent sale of any shares of
Common Stock acquired upon settlement of the Units;

iii.
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Units resulting from the termination of your employment (for any reason


7

--------------------------------------------------------------------------------



whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any); and
iv.
in consideration of the grant of the Award to which you are otherwise not
entitled, You irrevocably agree (a) never to institute any claim against the
Company, any Subsidiary or the Employer, (b) waives your ability, if any, to
bring any such claim, and (c) release the Company, its Subsidiaries and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, You shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim.

10.
ACKNOWLEDGEMENTS. With respect to the subject matter of Sections 2b(i) through
(v) and Sections 16 and 17 hereof, the Agreement represents the entire agreement
between you and the Company. No waiver of any breach of any provision of this
Agreement by the Company shall be construed to be a waiver of any succeeding
breach or as a modification of such provision. The provisions of this Agreement
shall be severable and in the event that any provision of this Agreement shall
be found by any court as specified in Section 17 below to be unenforceable, in
whole or in part, the remainder of this Agreement shall nevertheless be
enforceable and binding on the parties. You hereby agree that the court may
modify any invalid, overbroad or unenforceable term of this Agreement so that
such term, as modified, is valid and enforceable under applicable law. Further,
by accepting the Award, you affirmatively state that you have not, will not and
cannot rely on any representations not expressly made herein.

11.
MOTOROLA SOLUTIONS ASSIGNMENT RIGHTS. Motorola Solutions shall have the right to
assign the Agreement, which shall not affect the validity or enforceability of
the Agreement. The Agreement shall inure to the benefit of assigns and
successors of Motorola Solutions.

12.
ACTIONS BY THE COMPENSATION COMMITTEE. The Compensation Committee may delegate
its authority to administer the Agreement. The actions and determinations of the
Compensation Committee or its delegate shall be binding upon the parties.

13.
AGREEMENT FOLLOWING TERMINATION OF EMPLOYMENT.

a.
You agree that upon termination of employment with Motorola Solutions or a
Subsidiary (as defined in Section 26 below), you will immediately inform
Motorola Solutions of (i) the identity of any new employer (or the nature of any
start-up business or self-employment), (ii) your new title, and (iii) your job
duties and responsibilities.

b.
You hereby authorize Motorola Solutions or a Subsidiary to provide a copy of the
Agreement to your new employer. You further agree to provide information to
Motorola Solutions or a Subsidiary as may from time to time be requested in
order to determine your compliance with the terms hereof.

14.
CONSENT TO TRANSFER PERSONAL DATA.

a.
By accepting the Award, you hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of your personal data
as described in the Agreement and any other Award grant materials (“Data”) by
and among, as applicable,


8

--------------------------------------------------------------------------------



the Employer, the Company and any Subsidiary for the exclusive purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data may include certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all Units or any other entitlement to shares of Common Stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the exclusive purpose of implementing, administering and managing the Plan.
b.
You understand that Data will be transferred to the Designated Broker, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of Data may be located in the
United States or elsewhere, and that a recipient’s country of operation (e.g.,
the United States) may have different data privacy laws and protections than
your country. You understand that if you reside outside the United States, you
may request a list with the names and addresses of any potential recipients of
Data by contacting your human resources representative.

c.
You authorize the Company, the Designated Broker and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your human resources representative.
You understand that you are providing the consents herein on a purely voluntary
basis. If you do not consent, or if you later seek to withdraw your consent,
your employment status and career with the Employer will not be adversely
affected; the only consequence of refusing or withdrawing your consent is that
the Company would not be able to make grants of Units or other awards to you, or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your human resources
representative.

15.
REMEDIES FOR BREACH. You hereby acknowledge that the harm caused to the Company
by the breach or anticipated breach of 2b(i), (ii), (iii), (iv) and/or (v)
hereof will be irreparable and further agree the Company may obtain injunctive
relief against you in addition to and cumulative with any other legal or
equitable rights and remedies the Company may have pursuant to the Agreement,
any other agreements between you and the Company for the protection of
Confidential Information or law, including the recovery of liquidated damages.
You agree that any interim or final equitable relief entered by a court of
competent jurisdiction, as specified in Section 17 below, will, at the request
of the Company, be entered on consent and enforced by any such court having
jurisdiction over you. This relief would occur without prejudice to any rights
either party may have to appeal from the proceedings that resulted in any grant
of such relief.

16.
GOVERNING LAW AND CHOICE OF VENUE. All questions concerning the construction,
validity and interpretation of the Agreement shall be governed by and construed
according to the


9

--------------------------------------------------------------------------------



law of the State of Illinois without regard to any state’s conflicts of law
principles. Any disputes regarding this Award or the Agreement shall be brought
only in the state or federal courts of Illinois.
17.
NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.

18.
COMPLIANCE WITH LAW. Notwithstanding any other provision of the Plan or the
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares of Common Stock
issuable upon vesting of the Units prior to the completion of any registration
or qualification of the Common Stock under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the Common Stock with the SEC or any state or foreign
securities commission, or to seek approval or clearance from any governmental
authority for the issuance or sale of the shares of Common Stock. Further, you
agree that the Company shall have unilateral authority to amend the Plan and the
Agreement without your consent to the extent necessary to comply with securities
or other laws applicable to issuance of shares of Common Stock.

19.
INSIDER TRADING RESTRICTIONS/MARKET ABUSE LAWS.  You acknowledge that, depending
on your country of residence, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell
shares of Common Stock or rights to acquire shares of Common Stock (e.g., Units)
under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by or determined under the laws
in your country).  Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy.  You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you are advised
to speak to your personal advisor on this matter.

20.
LANGUAGE. If you have received the Agreement or any other document related to
the Award and/or the Plan translated into a language other than English and if
the meaning of the translated version is different than the English version, the
English version will control.

21.
ELECTRONIC DELIVERY AND ACCEPTANCE. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

22.
APPENDIX. Notwithstanding any provision of this Award Agreement, the Award shall
be subject to any special terms and conditions set forth in the Appendix to this
Award Agreement for your country. Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that


10

--------------------------------------------------------------------------------



the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of the Agreement.
23.
IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Units and on any shares
of Common Stock acquired under the Plan (or the proceeds from the sale of such
shares), to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

24.
409A COMPLIANCE APPLICABLE ONLY TO YOU IF SUBJECT TO U.S. TAX.

a.
Notwithstanding any provision of the Agreement to the contrary, if you are a
“specified employee” (certain officers of Motorola Solutions or its Subsidiaries
or certain employee-stockholders of Motorola Solutions, both within the meaning
of U.S. Treasury Regulation Section 1.409A-1(i) and using the identification
methodology selected by Motorola Solutions from time to time and in accordance
with U.S. Treasury Regulation Section 1.409A-1(i)) on the date of your
termination of employment, any payment which would be considered “nonqualified
deferred compensation” within the meaning of Section 409A of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), that you are entitled to receive
upon termination of employment and which otherwise would be paid or delivered
during the six-month period immediately following the date of your termination
of employment will instead be paid or delivered on the earlier of (i) the first
day of the seventh month following the date of your termination of employment,
and (ii) your death.

b.
Notwithstanding any provision of the Agreement that requires the Company to pay
or deliver payments with respect to Units upon vesting (or within 60 days
following the date that the applicable Units vest), if the event that causes the
applicable Units to vest is not a permissible payment event as defined in
Section 409A(a)(2) of the Code, then the payment with respect to such Units will
instead be paid or delivered on the earlier of (i) the specified date of payment
or delivery originally provided for such Units and (ii) the date of your
termination of employment (subject to any delay required by Section 25(a)
above). Payment shall be made within 60 days following the applicable payment
date. For purposes of determining the time of payment or delivery of any payment
you are entitled to receive upon termination of employment, the determination of
whether you have experienced a termination of employment will be determined by
Motorola Solutions in a manner consistent with the definition of “separation
from service” under the default rules of Section 409A of the Code.

c.
For purposes of Section 9, to avoid a prohibited acceleration under Section 409A
of the Code, if shares of Common Stock subject to the Units will be withheld (or
sold on your behalf) to satisfy any Tax-Related Items arising prior to the date
of settlement of the Units for any portion of the Units that is considered
nonqualified deferred compensation subject to 409A of the Code, then the number
of shares of Common Stock withheld (or sold on your behalf) shall not exceed the
number of shares that equals your liability for Tax-Related Items.

25.
DEFINITIONS. Any capitalized terms used herein that are not otherwise defined
below or elsewhere in this Award Agreement shall have the same meaning provided
under the Plan.

a.
“Confidential Information” means information concerning the Company and its
business that is not generally known outside the Company, and includes (1) trade
secrets; (2) intellectual property; (3) the Company’s methods of operation and
Company processes; (4)


11

--------------------------------------------------------------------------------



information regarding the Company’s present and/or future products,
developments, processes and systems, including invention disclosures and patent
applications; (5) information on customers or potential customers, including
customers’ names, sales records, prices, and other terms of sales and Company
cost information; (6) Company personnel data; (7) Company business plans,
marketing plans, financial data and projections; and (8) information received in
confidence by the Company from third parties. Information regarding products,
services or technological innovations in development, in test marketing or being
marketed or promoted in a discrete geographic region, which information the
Company or one of its affiliates is considering for broader use, shall be deemed
not generally known until such broader use is actually commercially implemented.
b.
“Designated Broker” means E*TRADE Financial Services LLC or such other stock
plan service provider as may be selected by the Company in the future for
purposes of assisting the Company with the implementation, administration and
management of the Plan.

c.
“Fair Market Value” for purposes of the Award at any time shall mean the closing
price for a share of Common Stock on the date as of which such value is being
determined, as reported for the New York Stock Exchange-Composite Transactions
in the Wall Street Journal at www.online.wsj.com. In the event the New York
Stock Exchange is not open for trading on such date, or if the Common Stock does
not trade on such day, Fair Market Value for this purpose shall be the closing
price of the Common Stock on the immediately preceding date for which
transactions were reported; provided however, that if Fair Market Value for any
date cannot be so determined, Fair Market Value shall be determined in such
manner as the Compensation Committee may deem equitable, or as required by
applicable law or regulation.

d.
“Leave of Absence” means an approved leave of absence from Motorola Solutions or
a Subsidiary from which the employee has a right to reinstatement, as determined
by applicable law or Motorola Solutions policy.

e.
“Serious Misconduct” for purposes of the Award means any misconduct identified
as a ground for termination in the Motorola Solutions Code of Business Conduct,
or the human resources policies, or other written policies or procedures.

f.
“Subsidiary” means any corporation or other entity in which a 50 percent or
greater interest is held directly or indirectly by Motorola Solutions and which
is consolidated for financial reporting purposes.

g.
“Termination due to a Divestiture” for purposes of the Award means your
acceptance of employment with another company in direct connection with the
sale, lease, outsourcing arrangement or any other type of asset transfer or
transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola Solutions or a Subsidiary, or if you remain
employed by a Subsidiary that is sold (a “Divestiture”).

h.
“Total and Permanent Disability” means for (i) U.S. employees: entitlement to
long term disability benefits under the Motorola Solutions Disability Income
Plan, as amended and any successor plan or a determination of a permanent and
total disability under a state workers compensation statute, or for (ii)
Non-U.S. employees: as established by applicable Motorola Solutions policy
unless otherwise required by local regulations.


12

--------------------------------------------------------------------------------



26.
ACCEPTANCE OF TERMS AND CONDITIONS. By electronically accepting the Award within
30 days after the date of the electronic mail notification by the Company to you
of the grant of the Award (“Email Notification Date”), you agree to be bound by
the terms and conditions, the Plan, and any and all rules and regulations
established by Motorola Solutions in connection with awards issued under the
Plan. If you do not electronically accept the Award within 30 days of the Email
Notification Date, you will not be entitled to the Units.

27.
PLAN DOCUMENTS. The Plan and the Prospectus for the Plan are available at
[http://___________________________________________________] or from Global
Rewards, 1303 East Algonquin Road, Schaumburg, IL 60196 (847) 576-7885.




13

--------------------------------------------------------------------------------





EXHIBIT A
APPENDIX TO RESTRICTED STOCK UNIT AGREEMENT


TERMS AND CONDITIONS
This Appendix includes additional terms and conditions that govern the Units
granted to you under the Plan if you work and/or reside in one of the countries
listed below.  If you are a citizen or resident of a country other than the one
in which you are currently working (or is considered as such for local law
purposes), or if you transfer employment or residency to a different country
after the Units are granted, the Company will, in its discretion, determine the
extent to which the terms and conditions contained herein will be applicable to
you.
Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Plan and/or the Award Agreement.
NOTIFICATIONS
This Appendix also includes notifications regarding certain issues of which you
should be aware with respect to your participation in the Plan. These
notifications are based on the securities, exchange control and other laws in
effect in the respective countries as of December 2013. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the notifications contained in this Appendix as the only source
of information relating to the consequences of your participation in the Plan
because the information may be outdated at the time you vest in the Units or
sell any shares of Common Stock acquired upon such vesting.
In addition, the notifications contained in this Appendix are general in nature
and may not apply to your particular situation and, as a result, the Company is
not in a position to assure you of any particular result. Accordingly, you are
strongly advised to seek appropriate professional advice as to how the relevant
laws in your country may apply to your individual situation.
If you are a citizen or resident of a country other than the one in which you
are currently working (or is considered as such for local law purposes), or if
you relocate to a different country after the Units are granted, the
notifications contained in this Appendix may not be applicable to you in the
same manner.



14

--------------------------------------------------------------------------------





ARGENTINA
TERMS AND CONDITIONS
Labor Law Acknowledgement. This provision supplements Section 10 of the Award
Agreement (Nature of Grant):
In accepting the Award, you acknowledge and agrees that the grant of Units is
made by the Company (not the Employer) in its sole discretion and that the value
of the Units or any shares of Common Stock acquired under the Plan shall not
constitute salary or wages for any purpose under Argentine labor law, including,
but not limited to, the calculation of (i) any labor benefits including, without
limitation, vacation pay, thirteenth salary, compensation in lieu of notice,
annual bonus, disability, and leave of absence payments, etc., or (ii) any
termination or severance indemnities or similar payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered as
salary or wages for any purpose under Argentine labor law, you acknowledge and
agree that such benefits shall not accrue more frequently than on each RSU
Vesting Date.
NOTIFICATIONS
Securities Law Notice. Neither the Units nor the underlying shares of Common
Stock are publicly offered or listed on any stock exchange in Argentina. The
offer is private and not subject to the supervision of any Argentine
governmental authority.
Exchange Control Information. Following the sale of shares of Common Stock
and/or the receipt of dividends, you may be subject to certain restrictions in
bringing such funds back into Argentina. The Argentine bank handling the
transaction may request certain documentation in connection with the request to
transfer sale proceeds into Argentina (e.g., evidence of the sale, proof of the
source of the funds used to purchase such shares, etc.) and, under certain
circumstances, may require that 30% of the amount transferred into Argentina be
placed in a non-interest bearing dollar deposit account for a holding period of
365 days.
You are solely responsible for complying with applicable Argentine exchange
control rules that may apply in connection with your participation in the Plan
and/or the transfer of cash proceeds into Argentina. Prior to transferring cash
proceeds into Argentina, you should consult with your local bank and/or exchange
control advisor to confirm what will be required by the bank because
interpretations of the applicable Central Bank regulations vary by bank and
exchange control rules and regulations are subject to change without notice.
Tax Reporting Obligation. You must report any shares of Common Stock acquired
under the Plan and held by you on December 31st of each year on your annual tax
return for that year.
AUSTRALIA
TERMS AND CONDITIONS
Australian Addendum. You understand and agree that the Award is granted subject
to and in accordance with the terms of the Plan, the specific relief instrument
granted by the Australian Securities and Investments Commission (“ASIC”) and the
Australian Addendum to the Plan (the “Australian Addendum”). You further agree
to be bound by the terms of the Plan, as supplemented for implementation in
Australia by the Australian

15

--------------------------------------------------------------------------------



Addendum, the specific relief instrument granted by ASIC and the terms of the
Units as set forth in the Agreement.
NOTIFICATIONS
Securities Law Information. If you acquires shares of Common Stock under the
Plan and offers such shares for sale to a person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law. You should obtain legal advice on disclosure obligations prior to making
any such offer.
AUSTRIA
NOTIFICATIONS
Exchange Control Information. If you hold securities (including shares of Common
Stock) or cash (including proceeds from the sale of such shares) outside of
Austria, you will be required to report certain information to the Austrian
National Bank if certain thresholds are exceeded. Specifically, if you hold
securities outside of Austria, reporting requirements will apply if the value of
such securities exceeds (i) €30,000,000 as of the end of any calendar quarter,
or (ii) €5,000,000 as of December 31. The deadline for filing the quarterly
report is the 15th day of the month following the end of the respective quarter.
The deadline for filing the annual report is January 31 of the following year.
Further, if you hold cash in accounts outside of Austria, monthly reporting
requirements will apply if the aggregate transaction volume of such cash
accounts meets or exceeds €3,000,000.  Specifically, if this threshold is met,
the movements and balances of all accounts must be reported monthly, as of the
last day of the month, on or before the 15th day of the following month.
BAHRAIN
There are no country-specific provisions.
BELGIUM
NOTIFICATIONS
Foreign Asset and Account Reporting. If you are a Belgian resident, you will be
required to report any securities (e.g., shares of Common Stock) or bank
accounts held outside of Belgium on your annual tax return.
BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By accepting the Units, you agree to comply with applicable
Brazilian laws and to report and pay applicable Tax-Related Items associated
with the vesting of the Units or the subsequent sale of the shares of Common
Stock acquired upon such vesting.
NOTIFICATIONS

16

--------------------------------------------------------------------------------



Foreign Property Reporting. If you are resident or domiciled in Brazil, you will
be required to submit an annual declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of such assets and
rights is equal to or greater than US$100,000. Assets and rights that must be
reported include shares of Common Stock acquired under the Plan.
CANADA
TERMS AND CONDITIONS
Form of Payment. Notwithstanding any discretion contained in the Plan, vested
Units shall be paid in whole shares of Common Stock only.
The following provisions apply for residents of Quebec:
English Language Provision.  The parties acknowledge that it is their express
wish that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir expressement souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.
Data Privacy Notice and Consent.  This provision supplements Section 15 of the
Award Agreement (Consent to Transfer Personal Data):
You hereby authorize the Company and its representatives to discuss with and
obtain all relevant information from all personnel, professional or not,
involved in the administration and operation of the Plan.  You further authorize
the Employer, the Company and any Subsidiary to disclose and discuss the Plan
with their advisors.  You further authorize the Employer, the Company and any
Subsidiary to record such information and to keep such information in your
employee file.
NOTIFICATIONS
Securities Law Information. You will not be permitted to sell or otherwise
dispose of any shares of Common Stock acquired upon vesting of the Units within
Canada. You will only be permitted to sell or dispose of any such shares if such
sale or disposal takes place outside of Canada on the facilities on which the
Common Stock is traded (i.e., on the New York Stock Exchange).
Foreign Property Reporting. You are required to report your foreign property on
form T1135 (Foreign Income Verification Statement) if the total fair market
value of such foreign property exceeds C$100,000 at any time in the year.
Foreign property includes any shares of Common Stock acquired under the Plan and
may also include unvested installments of the Units. If required, the form must
be filed by April 30 of the following year. You should consult with your
personal tax advisor to ensure compliance with your reporting requirements.
CHILE
NOTIFICATIONS

17

--------------------------------------------------------------------------------



Securities Law Notice. The grant of the Award does not constitute a public
offering in Chile. Further, neither the Company nor the shares of Common Stock
underlying the Units are registered with the Chilean Registry of Securities or
are under the control of the Chilean Superintendence of Securities.
Exchange Control Information. You are not required to repatriate proceeds
obtained from the sale of shares of Common Stock or from dividends to Chile;
however, if you decide to repatriate such proceeds to Chile and the amount of
the proceeds to be repatriated exceeds US$10,000, you must effect such
repatriation through the Formal Exchange Market (i.e., a commercial bank or
registered foreign exchange office in Chile). If you do not repatriate the
proceeds and uses such proceeds for the payment of other obligations
contemplated under a different Chapter of the Foreign Exchange Regulations, You
must sign Annex 1 of the Manual of Chapter XII of the Foreign Exchange
Regulations and file it directly with the Central Bank of Chile within the first
10 days of the month immediately following the transaction.
Further, if the value of your aggregate investments held outside of Chile
(including the value of shares of Common Stock acquired under the Plan) is equal
to or greater than US$5,000,000 at any time during the year, you must report the
status of such investments annually to the Central Bank using Annex 3.1 of
Chapter XII of the Foreign Exchange Regulations of the Central Bank.
Tax Registration Information. If you hold shares of Common Stock acquired under
the Plan outside of Chile, you must inform the Chilean Internal Revenue Service
(the “CIRS”) of the details of your investment in such shares by filing Tax Form
1851 (“Annual Sworn Statement Regarding Permanent Investments Held Abroad”).
Further, if you wish to receive credit against your Chilean income taxes for any
taxes paid abroad, you must report the payment of taxes abroad to the CIRS by
filing Tax Form 1853 (“Annual Sworn Statement Regarding Credits for Taxes Paid
Abroad”). These statements must be submitted electronically through the CIRS
website (www.sii.cl) before March 15 of each year.
CHINA
TERMS AND CONDITIONS
The following terms apply only to nationals of the People’s Republic of China
(the “PRC”) residing in the PRC, unless otherwise determined by the Company:
Immediate Sale Restriction. Due to exchange control laws in the PRC, you
understand and agree that the Company may require that any shares of Common
Stock acquired upon the vesting of the Units be immediately sold. If the
Company, in its discretion, does not exercise its right to require the automatic
sale of shares of Common Stock issuable upon vesting of the Units, as described
in the preceding sentence, You understand and agree that any such shares
acquired by you under the Plan must be sold no later than ninety (90) days after
your termination of employment, or within any other such time frame as may be
permitted by the Company or required by the PRC State Administration of Foreign
Exchange (“SAFE”). You understand that any shares of Common Stock acquired by
you under the Plan that have not been sold within ninety (90) days of your
termination of employment will be automatically sold by the Designated Broker at
the Company’s direction, pursuant to this authorization by you.
You agree that the Company is authorized to instruct the Designated Broker to
assist with the mandatory sale of such shares (on your behalf pursuant to this
authorization), and you expressly authorize the Designated Broker to complete
the sale of such shares. You also agree to sign any agreements, forms and/or
consents that may be reasonably requested by the Company (or the Designated
Broker) to effectuate the sale of the shares of Common Stock (including, without
limitation, as to the transfers of the proceeds and other exchange control
matters noted below) and shall otherwise cooperate with the Company with respect
to such matters,

18

--------------------------------------------------------------------------------



provided that you shall not be permitted to exercise any influence over how,
when or whether the sales occur. You acknowledge that the Designated Broker is
under no obligation to arrange for the sale of the shares of Common Stock at any
particular price. Due to fluctuations in the price of the Common Stock and/or
applicable exchange rates between the RSU Vesting Date and (if later) the date
on which the shares of Common Stock are sold, the amount of proceeds ultimately
distributed to you may be more or less than the market value of the shares of
Common Stock on the RSU Vesting Date (which is the amount relevant to
determining your Tax-Related Items liability). You understand and agree that the
Company is not responsible for the amount of any loss you may incur and that the
Company assumes no liability for any fluctuations in the price of the Common
Stock and/or any applicable exchange rate. You acknowledge that you are not
aware of any material nonpublic information with respect to the Company or any
securities of the Company as of the date of the Agreement.
Upon the sale of the shares of Common Stock, the Company agrees to pay the cash
proceeds from the sale (less any applicable Tax-Related Items, brokerage fees or
commissions) to you in accordance with applicable exchange control laws and
regulations including, but not limited to, the restrictions set forth in this
Appendix for China below under “Exchange Control Restrictions.”
Exchange Control Restrictions. By accepting the Award, you understand and agree
that, due to PRC exchange control restrictions, you are not permitted to
transfer any shares of Common Stock acquired under the Plan out of your account
established with the Designated Broker and that you will be required to
repatriate all proceeds due to you under the Plan to the PRC, including any
proceeds from the sale of shares of Common Stock acquired under the Plan or
dividends.
Further, you understand that such repatriation will need to be effected through
a special exchange control account established by the Company or Subsidiary in
the PRC, and you hereby consent and agree that the proceeds may be transferred
to such special account prior to being delivered to you. The proceeds may be
paid to you in U.S. dollars or in local currency, at the Company’s discretion.
If the proceeds are paid in U.S. dollars, you understand that you will be
required to set up a U.S. dollar bank account in the PRC so that the proceeds
may be deposited into this account. If the proceeds are paid in local currency,
you acknowledge that neither the Company nor any Subsidiary is under an
obligation to secure any particular currency conversion rate and that the
Company (or a Subsidiary) may face delays in converting the proceeds to local
currency due to exchange control requirements in the PRC. You agree to bear any
currency fluctuation risk between the time the shares of Common Stock are sold
and the time the proceeds are converted into local currency and distributed to
you. You further agree to comply with any other requirements that may be imposed
by the Company in the future to facilitate compliance with PRC exchange control
requirements.
COLOMBIA
TERMS AND CONDITIONS
Labor Law Acknowledgement. This provision supplements the acknowledgement
contained in Section 10 of the Award Agreement (Nature of Grant):
You acknowledge that, pursuant to Article 128 of the Colombian Labor Code, the
Plan and related benefits do not constitute a component of your “salary” for any
legal purpose.
NOTIFICATIONS
Exchange Control Information. Investments in assets located outside of Colombia
(including the shares of Common Stock) are subject to registration with the
Central Bank (Banco de la República) if the aggregate

19

--------------------------------------------------------------------------------



value of such investments is US$500,000 or more (as of December 31 of the
applicable calendar year). Further, upon the sale of any shares of Common Stock
that you have registered with the Central Bank, you must cancel the registration
by March 31 of the following year. You may be subject to fines if you fail to
cancel such registration.
CZECH REPUBLIC
There are no country-specific provisions.
ECUADOR
There are no country-specific provisions.
EGYPT
NOTIFICATIONS
Exchange Control Information. If you transfer funds into Egypt in connection
with the Units, you are required to transfer the funds through a registered bank
in Egypt.
FINLAND
There are no country-specific provisions.
FRANCE
TERMS AND CONDITIONS
Consent to Receive Information in English.  By accepting the Award, you confirm
having read and understood the Agreement (including this Appendix) and the Plan,
including all terms and conditions included therein, which were provided in the
English language.  You accept the terms of these documents accordingly.
En acceptant les Attributions, vous confirmez avoir lu et compris ce Contrat (y
incluse cette Annexe) et le Plan, incluant tous leurs termes et conditions, qui
lui ont été transmis en langue anglaise. Vous acceptez les dispositions de ces
documents en connaissance de cause.
GERMANY
NOTIFICATIONS
Exchange Control Information.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank (Bundesbank).  In the event that
you make or receive a payment in excess of this amount, you must report the
payment to Bundesbank electronically using the “General Statistics Reporting
Portal” (“Allgemeines Meldeportal Statistik”) available via Bundesbank’s website
(www.bundesbank.de).
GREECE
There are no country-specific provisions.

20

--------------------------------------------------------------------------------



GUAM
There are no country-specific provisions.


HONG KONG
TERMS AND CONDITIONS
Form of Payment. Notwithstanding any discretion contained in the Plan, vested
Units shall be paid in whole shares of Common Stock only.
Share Sale Restriction. In the event that the Units vest and shares of Common
Stock are issued to you (or your heirs) within six months of the Date of Grant,
you (or your heirs) agree not to sell or otherwise dispose of such shares prior
to the six-month anniversary of the Date of Grant.
NOTIFICATIONS
Securities Law Notice. WARNING: Neither the grant of the Units nor the issuance
of shares of Common Stock upon vesting of the Units constitutes a public
offering of securities under Hong Kong law and is available only to employees of
the Company and its Subsidiaries. The Agreement, including this Appendix, the
Plan and other incidental communication materials distributed in connection with
the Award (i) have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong, (ii) have not been reviewed by
any regulatory authority in Hong Kong, and (iii) are intended only for the
personal use of each eligible employee of the Company or its Subsidiaries and
may not be distributed to any other person. If you have any questions regarding
the contents of the Agreement, including this Appendix, or the Plan, you should
obtain independent professional advice.
HUNGARY
There are no country-specific provisions.
INDIA
TERMS AND CONDITIONS
Form of Payment. Notwithstanding any discretion contained in the Plan, vested
Units shall be paid in whole shares of Common Stock only.
NOTIFICATIONS
Exchange Control Information. Due to exchange control restrictions in India, you
are required to repatriate any proceeds from the sale of shares of Common Stock
acquired under the Plan or the receipt of any dividends to India within 90 days
of receipt. You must obtain a foreign inward remittance certificate (“FIRC”)
from the bank where you deposit the funds and must maintain the FIRC as evidence
of the repatriation of funds in the event that the Reserve Bank of India or the
Employer requests proof of repatriation.

21

--------------------------------------------------------------------------------



Foreign Account and Asset Reporting. You are required to declare any foreign
bank accounts and assets (including shares of Common Stock) on your annual tax
return. You should consult with your personal tax advisor to determine your
reporting requirements.
INDONESIA
NOTIFICATIONS
Exchange Control Information. If you remit proceeds from the sale of shares of
Common Stock into Indonesia, the Indonesian Bank through which the transaction
is made will submit a report on the transaction to the Bank of Indonesia for
statistical reporting purposes. For transactions of US$10,000 or more, a
description of the transaction must be included in the report. Although the bank
through which the transaction is made is required to make the report, you must
complete a “Transfer Report Form.” The Transfer Report Form will be provided to
you by the bank through which the transaction is made.
IRELAND
NOTIFICATIONS
Director Notification Obligation. If you are a director, shadow director or
secretary of an Irish Subsidiary, you are required to notify such Irish
Subsidiary in writing within five business days of (i) receiving or disposing of
an interest in the Company (e.g., Units, shares of Common Stock, etc.), (ii)
becoming aware of the event giving rise to the notification requirement, or
(iii) becoming a director, shadow director or secretary of an Irish Subsidiary
if such an interest exists at the time. This notification requirement also
applies with respect to the interests of a spouse or children under the age of
18 (whose interests will be attributed to the director, shadow director or
secretary).
ISRAEL
TERMS AND CONDITIONS
Nature of Award. By accepting the Award, you understand and agree that the Units
are offered subject to and in accordance with the Israeli Addendum (Sub-Plan) to
the Plan (the “Israeli Subplan”), are granted under the Capital Gains Tax Track
Through a Trustee (as defined in the Israeli Subplan) and are intended to
qualify for favorable tax treatment set forth under the “capital gains” track of
Section 102 of the Israeli Income Tax Ordinance [new version] 1961 (“102 Capital
Gains Treatment”).  Notwithstanding the foregoing, the Company does not
undertake to maintain the qualified status of the Units and you acknowledges
that you will not be entitled to damages of any nature whatsoever if the Award
becomes disqualified. In the event of any inconsistencies between the Israeli
Subplan, the Agreement and/or the Plan, the terms of the Israeli Subplan will
govern.
Further, to the extent requested by the Company or the Employer, you agree to
execute any letter or other agreement that may be required in connection with
the grant or tax-qualified status of the Award or any future award granted under
the Israeli Subplan. If you fail to comply with such request, the Units may not
qualify for 102 Capital Gains Treatment.
Trust Arrangement. You acknowledge and agree that any shares of Common Stock
issued upon vesting of the Units will be deposited with the Company’s designated
trustee in Israel, Tamir Fishman (the “Trustee”) pursuant to a supervisory trust
arrangement in accordance with the terms of the trust agreement between the
Company and the Trustee. You further agree that any such shares of Common Stock
will be subject to the

22

--------------------------------------------------------------------------------



Holding Period applicable to Awards granted under the Capital Gains Track
Through a Trustee, as set forth in Section 1.1(A) of the Israeli Subplan (the
“Holding Period”). The Company may at its sole discretion replace the Trustee
from time to time and instruct the transfer of all Awards and shares of Common
Stock held and/or administered by such Trustee at such time to its successor and
the provisions of this Agreement shall apply to the new Trustee mutatis
mutandis.
Restriction on Sale. You acknowledge that any shares of Common Stock issued upon
vesting of the Units may not be sold prior to the expiration of the Holding
Period in order to qualify for 102 Capital Gains Tax Treatment. Accordingly, you
agree not to dispose of (or request the Trustee to dispose of) any such shares
prior to the expiration of the Holding Period. For purposes of this Appendix for
Israel, “dispose” shall mean any sale, transfer or other disposal of the shares
of Common Stock by you or the Trustee, including a release of such shares from
the Trustee to you.
Tax-Related Items. The following provision supplements Section 9 of the Award
Agreement (Tax-Related Items):
In the event that you dispose of any shares of Common Stock issued upon vesting
of the Units prior to the expiration of the Holding Period, you acknowledge and
agree that such shares will not qualify for 102 Capital Gains Tax Treatment and
will be subject to taxation in Israel in accordance with ordinary income tax
principles. Further, you acknowledge and agree that you will be liable for the
Employer’s component of payments to the National Insurance Institute (to the
extent such payments by the Employer are required).
You further agree that the Trustee may act on behalf of the Company or the
Employer, as applicable, to satisfy any obligation to withhold Tax-Related Items
applicable to you in connection with the Units granted under the Israeli
Subplan.
NOTIFICATIONS
Securities Law Notice. An exemption from filing a prospectus in relation to the
Plan has been granted to the Company by the Israeli Securities Authority. A copy
of the Plan can be accessed at http://compass-mot-solutions.com/go/197538766 and
a copy of the Form S-8 registration statement for the Plan filed with the SEC
can be obtained by accessing:
http://www.sec.gov/Archives/edgar/data/68505/000095013706005238/c04482sv8.htm.
ITALY
TERMS AND CONDITIONS
Data Privacy Notice.  This provision replaces Section 15 of the Award Agreement
(Consent to Transfer Personal Data) in its entirety:
You understand that the Employer, the Company and any of its Subsidiaries may
hold certain personal information about you, including your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships that you hold in the Company, details of all Units or any
other entitlement to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in your favor ("Data"), for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.

23

--------------------------------------------------------------------------------



You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is Motorola Solutions, Inc., with its principal operating offices at
1303 East Algonquin Road, Schaumburg, Illinois 60196 U.S.A., and its
representative in Italy is Motorola Solutions Italia S.p.A., via Giovanni
Lorenzini, No. 4, Milan Italy.
You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions or brokers involved in the management and
administration of the Plan. You further understand that the Company and its
Subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of your participation in the
Plan, and that the Company and/or its Subsidiaries may each further transfer
Data to third parties assisting the Company in the implementation,
administration and management of the Plan, including any requisite transfer to
the Designated Broker or another third party with whom you may elect to deposit
any shares of Common Stock acquired under the Plan. Such recipients may receive,
possess, use, retain and transfer the Data in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan. You understand that these recipients may be located in the European
Economic Area, or elsewhere, such as the United States. Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, you understand that the
Company will delete your Data as soon as it has accomplished all the necessary
legal obligations connected with the management and administration of the Plan.
You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of your Data
abroad, including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. You
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
you have the right to, including but not limited to, access, delete, update, ask
for rectification of the Data and cease, for legitimate reason, any processing
of the Data. Furthermore, you are aware that the Data will not be used for
direct marketing purposes. In addition, the Data provided may be reviewed and
questions or complaints can be addressed by contacting your human resources
department.
Plan Document Acknowledgment.  In accepting the Award, you acknowledge that you
have received a copy of the Plan and the Agreement (including this Appendix),
have reviewed these documents in their entirety and fully understand and accept
all provisions of these documents.
Further, you acknowledge that you have read and specifically and expressly
approve the following sections of the Award Agreement: Section 2 (Restrictions);
Section 3 (Vesting); Section 9 (Tax-Related Items); Section 10 (Nature of
Grant); Section 17 (Governing Law and Choice of Venue); Section 21 (Language)
and the Data Privacy Notice for Italy included in this Appendix.
NOTIFICATIONS
Foreign Asset and Investment Reporting.  If you are an Italian resident and,
during any fiscal year, hold investments or financial assets outside of Italy
(e.g., cash, shares of Common Stock) which may generate

24

--------------------------------------------------------------------------------



income taxable in Italy (or if you are the beneficial owner of such an
investment or asset even if you do not directly hold the investment or asset),
you are required to report such investments or assets on your annual tax return
for such fiscal year (on UNICO Form, RW Schedule, or on a special form if you
are not required to file a tax return).
JAPAN
NOTIFICATIONS
Foreign Asset Reporting.  If you hold assets outside of Japan with a value
exceeding ¥50,000,000 (as of December 31 each year), you are required to comply
with annual tax reporting obligations with respect to such assets.  You are
advised to consult with a personal tax advisor to ensure that you are properly
complying with applicable reporting requirements.
KAZAKHSTAN
There are no country-specific provisions.
KOREA
NOTIFICATIONS
Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more from the sale of shares of Common Stock in a single
transaction to repatriate the proceeds to Korea within 18 months of the sale.
Foreign Account Reporting. Korean residents must declare all foreign financial
accounts (i.e., non-Korean bank accounts, brokerage accounts, etc.) to the
Korean tax authority and file a report with respect to such accounts if the
value of such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency).  You should consult with your personal tax advisor to determine your
personal reporting obligations.
LIBYA
There are no country-specific provisions.
LITHUANIA
There are no country-specific provisions.
MALAYSIA
NOTIFICATIONS
Director Notification Obligation. If you are a director of a Subsidiary in
Malaysia, you are subject to certain notification requirements under the
Malaysian Companies Act. Among these requirements is an obligation to notify
such Malaysian Subsidiary in writing when you receive or dispose of an interest
(e.g., Units or shares of Common Stock) in the Company or any related company.
Such notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.

25

--------------------------------------------------------------------------------



MEXICO
TERMS AND CONDITIONS
Plan Document Acknowledgement. By accepting the Award, you acknowledge that you
have received a copy of the Plan and the Agreement, including this Appendix,
which you have reviewed. You acknowledge further that you accept all the
provisions of the Plan and the Agreement, including this Appendix. You also
acknowledge that you have read and specifically and expressly approve the terms
and conditions set forth in Section 10 of the Award Agreement (Nature of Grant),
which clearly provides as follows:
(1)    Your participation in the Plan does not constitute an acquired right;
(2)
The Plan and your participation in it are offered by the Company on a wholly
discretionary basis;

(3)    Your participation in the Plan is voluntary; and
(4)
None of the Company, the Employer or any Subsidiary is responsible for any
decrease in the value of any shares of Common Stock acquired at vesting of the
Units.

Labor Law Policy and Acknowledgment. This provision supplements Section 10 of
the Award Agreement (Nature of Grant):
By accepting the Award, you expressly recognize that the Company, with its
principal operating offices at 1303 East Algonquin Road, Schaumburg, Illinois
60196 U.S.A., is solely responsible for the administration of the Plan and that
your participation in the Plan and acquisition of shares of Common Stock under
the Plan do not constitute an employment relationship between you and the
Company since you are participating in the Plan on a wholly commercial basis and
your sole employer is a Mexican legal entity that employs you and to which you
are subordinated (i.e., the Employer). Based on the foregoing, you expressly
recognize that the Plan and the benefits that you may derive from participating
in the Plan do not establish any rights between you and the Employer and do not
form part of the employment conditions and/or benefits provided by the Employer
and any modification of the Plan or its termination shall not constitute a
change or impairment of the terms and conditions of your employment.
You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time without any liability to you.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages regarding any
provision of the Plan or the benefits derived under the Plan, and you therefore
grant a full and broad release to the Company, and its Subsidiaries, affiliates,
branches, representation offices, shareholders, trustees, directors, officers,
employees, agents, or legal representatives with respect to any such claim that
may arise.
Reconocimiento de Documento. Al aceptar el Premio, Usted reconoce que ha
recibido una copia del Plan, incluyendo este Apéndice por país, mismos que ha
revisado.  Usted reconoce, además, que acepta todas las disposiciones del Plan,
el Convenio, incluyendo este Apéndice.  Usted también reconoce que ha leído y
que específicamente aprueba de forma expresa los términos y condiciones
establecidos en la Sección 10 del Convenio: “Naturaleza del Otorgamiento”, que
claramente dispone lo siguiente:

26

--------------------------------------------------------------------------------



(1)        Su participación en el Plan no constituye un derecho adquirido;
(2)        El Plan y su participación en el Plan se ofrecen por la Compañía de
manera totalmente discrecional;
(3)        Su participación en el Plan es voluntaria; y
(4)        Ninguna de las empresas subsidiarias de la Compañía ni su Patrón son
responsables de ninguna disminución en el valor de las Acciones adquiridas al
momento de tener el derecho respecto a las Unidades de Acciones Restringidas.
Política Laboral y Reconocimiento. Esta disposición suplementa la Sección 10 del
Convenio (naturaleza del Otorgamiento):
Al aceptar el Premio, Usted expresamente reconoce que la Compañía, con domicilio
de operaciones ubicado en 1303 East Algonquin Road, Schaumburg, Illinois 60196,
EE.UU, es el único responsable de la administración del Plan y que su
participación en el Plan y la adquisición de Acciones no constituyen una
relación de trabajo entre Usted y la Compañía, ya que Usted participa en el Plan
de una manera totalmente comercial y su único Patrón es  una empresa Mexicana a
quien se encuentra subordinado.  Derivado de lo anterior, Usted expresamente
reconoce que el Plan y los beneficios que le pudieran derivar de la
participación en el Plan no establecen derecho alguno entre Usted y su Patrón y
no forman parte de las condiciones de trabajo y/o las prestaciones otorgadas por
el Patrón  y que cualquier modificación al Plan o su terminación no constituye
un cambio o menoscabo de los términos y condiciones de su relación de trabajo.
Asimismo, Usted reconoce que su participación en el Plan es resultado de una
decisión unilateral y discrecional de la Compañía; por lo tanto, la Compañía se
reserva el derecho absoluto de modificar y/o discontinuar su participación en
cualquier momento y sin responsabilidad alguna frente Usted.
Finalmente, Usted por este medio declara que no se reserva derecho o acción
alguna en contra de la Compañía por cualquier compensación o daños y perjuicios
en relación con cualquier disposición del Plan o de los beneficios derivados del
Plan y, por lo tanto, otorga el más amplio finiquito que en derecho proceda a
favor de la Compañía, y sus afiliadas, sucursales, oficinas de representación,
accionistas, fiduciarios, directores, funcionarios, empleados, agentes o
representantes legales en relación con cualquier demanda o reclamación que
pudiera surgir.
NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
There are no country-specific provisions.
NIGERIA
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.

27

--------------------------------------------------------------------------------





PAKISTAN
TERMS AND CONDITIONS
Immediate Sale Restriction. Due to local regulatory requirements, you understand
and agree that any shares of Common Stock issuable upon vesting of the Units
will be immediately sold by the Designated Broker. You agree that the Company is
authorized to instruct the Designated Broker to assist with the mandatory sale
of such shares (on your behalf pursuant to this authorization), and you
expressly authorize the Designated Broker to complete the sale of such shares.
You also agree to sign any agreements, forms and/or consents that may be
reasonably requested by the Company (or the Designated Broker) to effectuate the
sale of the shares of Common Stock and shall otherwise cooperate with the
Company with respect to such matters, provided that you shall not be permitted
to exercise any influence over how, when or whether the sale occurs. You
acknowledge that the Designated Broker is under no obligation to arrange for the
sale of the shares of Common Stock at any particular price. Due to fluctuations
in the price of the Common Stock and/or applicable exchange rates between the
RSU Vesting Date and (if later) the date on which the shares of Common Stock are
sold, the amount of proceeds ultimately distributed to you may be more or less
than the market value of the shares of Common Stock on the RSU Vesting Date. You
understand and agree that the Company is not responsible for the amount of any
loss you may incur and that the Company assumes no liability for any
fluctuations in the price of the Common Stock and/or any applicable exchange
rate. You acknowledge that you are not aware of any material nonpublic
information with respect to the Company or any securities of the Company as of
the date of the Agreement.
NOTIFICATIONS
Exchange Control Information. You are required to immediately repatriate to
Pakistan the proceeds from the sale of shares of Common Stock as described
above. The proceeds must be converted into local currency and the receipt of
proceeds must be reported to the State Bank of Pakistan (the “SBP”) by filing a
“Proceeds Realization Certificate” issued by the bank converting the proceeds
with the SBP. The repatriated amounts cannot be credited to a foreign currency
account. You are advised to consult with your personal advisor prior to vesting
and settlement of the Units to ensure compliance with the applicable exchange
control regulations in Pakistan, as such regulations are subject to frequent
change. You are responsible for ensuring compliance with all exchange control
laws in Pakistan.
PERU
NOTIFICATIONS
Securities Law Notice. The offer of the Units is considered a private offering
in Peru; therefore, it is not subject to registration.
PHILIPPINES
TERMS AND CONDITIONS
Form of Payment. Notwithstanding Section 5 of the Award Agreement, vested units
shall be paid in the form of cash for each vested Unit. The amount of the cash
payment to you will be determined by multiplying the number of vested Units by
the Fair Market Value of one (1) share of Common Stock on the RSU Vesting Date.

28

--------------------------------------------------------------------------------



POLAND
NOTIFICATIONS
Exchange Control Information. Polish residents holding foreign securities (e.g.,
shares of Common Stock) and/or maintaining accounts abroad must report
information to the National Bank of Poland on transactions and balances of the
securities and cash deposited in such accounts if the value of such securities
and cash (when combined with all other assets possessed abroad) exceeds PLN 7
million. If required, the reports must be filed on a quarterly basis on special
forms that are available on the website of the National Bank of Poland.
Further, if you transfer funds in excess of €15,000 into Poland, the funds must
be transferred via a bank account. You are required to retain the documents
connected with a foreign exchange transaction for a period of five years, as
measured from the end of the year in which such transaction occurred.
PORTUGAL
TERMS AND CONDITIONS
English Language Consent. You hereby expressly declare that you have full
knowledge of the English language and have read, understood and fully accept and
agree with the terms and conditions established in the Plan and the Agreement.
Consentimento de Lingua Inglesa.  O beneficiário pelo presente declara
expressamente que tem pleno conhecimento da língua Inglesa e que leu,
compreendeu e totalmente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo.
NOTIFICATIONS
Exchange Control Information. If you acquire shares of Common Stock under the
Plan, you may be required to file a report with the Portuguese Central Bank for
statistical purposes (unless you arrange to have the shares of Common Stock
deposited with a Portuguese financial intermediary, in which case the
intermediary will file the report for you).
QATAR
There are no country-specific provisions.
ROMANIA
NOTIFICATIONS
Exchange Control Information. If you deposit proceeds from the sale of shares of
Common Stock in a bank account in Romania, you may be required to provide the
Romanian bank with appropriate documentation explaining the source of the funds.
You should consult your personal advisor to determine whether you will be
required to submit such documentation to the Romanian bank.
RUSSIA
TERMS AND CONDITIONS

29

--------------------------------------------------------------------------------



U.S. Transaction and Sale Restrictions. You understand that acceptance of the
Award results in a contract between you and the Company concluded in the United
States and that the Agreement is governed by the laws of the State of Illinois
without regard to any state’s conflicts of law principles. Upon vesting of the
Units, any shares of Common Stock to be issued to you shall be delivered to your
account with the Designated Broker in the United States and in no event will
such shares of Common Stock be delivered to you in Russia. Finally, you
acknowledges that you are not permitted to sell or otherwise transfer shares of
Common Stock directly to other individuals in Russia, nor are you permitted to
bring any certificates representing the shares of Common Stock into Russia (if
such certificates are actually issued).
Depending on the development of local regulatory requirements, the Company
reserves the right to force the immediate sale of any shares of Common Stock to
be issued upon vesting of the Units. If applicable, you agree that the Company
is authorized to instruct the Designated Broker to assist with the mandatory
sale of such shares of Common Stock (on your behalf pursuant to this
authorization) and you expressly authorize the Designated Broker to complete the
sale of such shares. You acknowledge that the Designated Broker is under no
obligation to arrange for the sale of the shares of Common Stock at any
particular price. Upon the sale of the shares of Common Stock, the Company
agrees to pay you the cash proceeds from the sale of the shares of Common Stock,
less any brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items. You acknowledge that you are not aware of any material
nonpublic information with respect to the Company or any securities of the
Company as of the date of the Agreement.
NOTIFICATIONS
Securities Law Notice. This Appendix, the Award Agreement, the Plan and all
other materials that you may receive regarding participation in the Plan do not
constitute advertising or an offering of securities in Russia. Absent any
requirement under local law, the issuance of securities pursuant to the Plan has
not and will not be registered in Russia; hence, the securities described in any
Plan-related documents may not be used for offering or public circulation in
Russia.
Exchange Control Information. Under current exchange control regulations, within
a reasonably short time after sale of the shares of Common Stock acquired under
the Plan or receipt of dividends on such shares of Common Stock, you must
repatriate the cash proceeds to Russia. Such proceeds must be initially credited
to you through a foreign currency account at an authorized bank in Russia. After
the proceeds are initially received in Russia, they may be further remitted to
foreign banks subject to the following limitations: (i) the foreign account may
be opened only for individuals; (ii) the foreign account may not be used for
business activities; and (iii) the Russian tax authorities must be given notice
about the opening/closing of each foreign account within one month of the
account opening/closing. You are encouraged to contact your personal advisor
before remitting proceeds from your participation in the Plan to Russia as
exchange control requirements may change.
Labor Law Information. If you continue to hold shares of Common Stock acquired
at vesting of the Units after an involuntary termination of your employment, you
will not be eligible to receive unemployment benefits in Russia.
Anti-Corruption Law. Certain individuals who hold public office in Russia, as
well as their spouses and dependent children, are prohibited from opening or
maintaining foreign brokerage or bank accounts and holding any securities,
whether acquired directly or indirectly in a foreign company (including shares
of Common Stock acquired under the Plan).
SERBIA

30

--------------------------------------------------------------------------------



NOTIFICATIONS
Securities Law Notice. The grant of Units is not subject to the regulations
concerning public offers and private placements under the Law on Capital
Markets.
Exchange Control Information. Pursuant to the Law on Foreign Exchange
Transactions, Serbian residents may freely acquire shares of Common Stock under
the Plan; however, the National Bank of Serbia generally requires reporting of
the acquisition of such shares of Common Stock, the value of the shares of
Common Stock at vesting and, on a quarterly basis, any changes in the value of
such shares. You are advised to consult with your personal legal advisor to
determine your reporting obligations upon the acquisition of shares of Common
Stock under the Plan as such obligations are subject to change based on the
interpretation of applicable regulations by the National Bank of Serbia.
SINGAPORE
NOTIFICATIONS
Securities Law Notice.  The grant of the Units is being made pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) under which it is exempt from the
prospectus and registration requirements and is not made with a view to the
underlying shares of Common Stock being subsequently offered for sale to any
other party. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. You should note that the Units are subject to
section 257 of the SFA and that you will not be able to make any subsequent sale
of the shares of Common Stock in Singapore, or any offer of such subsequent sale
of the shares of Common Stock in Singapore, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA. 
Director Notification Requirement.  Directors of a Singapore Subsidiary are
subject to certain notification requirements under the Singapore Companies Act. 
Directors must notify the Singapore Subsidiary in writing of an interest (e.g.,
Units, shares of Common Stock, etc.) in the Company or any related company
within two business days of (i) its acquisition or disposal, (ii) any change in
a previously-disclosed interest (e.g., upon vesting of the Units or when shares
of Common Stock acquired under the Plan are subsequently sold), or
(iii) becoming a director.
SOUTH AFRICA
TERMS AND CONDITIONS
Tax Obligations. The following provision supplements Section 9 of the Award
Agreement (Tax-Related Items):
You are required to immediately notify the Employer of the amount of the fair
market value of any shares of Common Stock issued upon vesting of the Units. You
may be liable for a fine if he or she fails to complete this notification.
NOTIFICATIONS
Exchange Control Information. The Units may be subject to exchange control
regulations in South Africa. In particular, if you are a South African resident
for exchange control purposes, you are required to obtain approval from the
South African Reserve Bank for payments (including payment of proceeds from the
sale

31

--------------------------------------------------------------------------------



of shares of Common Stock) that you receive into accounts based outside of South
Africa (e.g., a U.S. brokerage account established with the Designated Broker).
Because exchange control regulations are subject to change, you should consult
with your personal advisor to ensure compliance with current regulations.
SPAIN
TERMS AND CONDITIONS
Nature of Grant. The following provision supplements Section 10 of the Award
Agreement (Nature of Grant):
In accepting the Award, you consent to participation in the Plan and acknowledge
that you have received a copy of the Plan.
You understand that the Company has unilaterally, gratuitously and
discretionally decided to grant Units under the Plan to individuals who may be
employees of the Company or its Subsidiaries throughout the world. This decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not bind the Company or any of its Subsidiaries
other than as expressly set forth in the Award Agreement. Consequently, you
understand that the Units are granted on the assumption and condition that the
Units and any shares of Common Stock issued upon vesting of the Units are not a
part of any employment contract (either with the Company or any Subsidiary) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever.
Further, you understand and agree that, unless otherwise expressly provided for
by the Company or set forth in the Award Agreement, the Units will be cancelled
without entitlement to any shares of Common Stock if your employment is
terminated for any reason, including, but not limited to: resignation,
retirement, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without cause, material modification of
the terms of employment under Article 41 of the Workers’ Statute, relocation
under Article 40 of the Workers’ Statute, Article 50 of the Workers’ Statute, or
under Article 10.3 of Royal Decree 1382/1985. The Company, in its sole
discretion, shall determine the date when your employment has terminated for
purposes of the Units.
In addition, you understand that this grant would not be made to you but for the
assumptions and conditions referred to above; thus, you acknowledge and freely
accept that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any grant of, or right to, the
Units shall be null and void.
NOTIFICATIONS
Securities Law Notice. No “offer of securities to the public,” as defined under
Spanish law, has taken place or will take place in the Spanish territory in
connection with the Units. The Agreement has not been, nor will it be,
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
Exchange Control Information. When receiving foreign currency payments derived
pursuant to the Units (e.g., proceeds from the sale of shares of Common stock),
you must inform the financial institution receiving the payment of the basis
upon which such payment is made if the payment exceeds €50,000. Upon request,
you will need to provide the institution with the following information: Your
name, address, and fiscal identification number; the name and corporate domicile
of the Company; the amount of the payment; the

32

--------------------------------------------------------------------------------



currency used; the country of origin; the reasons for the payment; and any
additional information required. This exchange control reporting requirement
will end on January 1, 2014.
Foreign Property Reporting. To the extent that you hold rights or assets (e.g.,
shares of Common Stock, cash, etc.) in a bank or brokerage account outside of
Spain with a value in excess of €50,000 per type of right or asset as of
December 31 each year, you are required to report information on such rights and
assets on your tax return for such year. Shares of Common Stock constitute
securities for purposes of this requirement, but unvested rights (e.g., Units)
are not considered assets or rights for purposes of this requirement.
If applicable, you must report the assets or rights on Form 720 by no later than
March 31 following the end of the relevant year. After such assets or rights are
initially reported, the reporting obligation will only apply for subsequent
years if the value of any previously-reported assets or rights increases by more
than €20,000. Failure to comply with this reporting requirement may result in
penalties to you. Accordingly, you are advised to consult with your personal tax
and legal advisors to ensure that you are properly complying with your reporting
obligations.
Foreign Asset and Account Reporting. You are required to electronically declare
to the Bank of Spain any securities accounts (including brokerage accounts held
abroad), as well as the securities held in such accounts, if the value of the
transactions for all such accounts during the prior tax year or the balances in
such accounts as of December 31 of the prior tax year exceeds €1,000,000.
Share Reporting Requirement. In the event that you acquire shares of Common
Stock upon vesting of the Units, you must declare such acquisition to the
Spanish Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Economy and
Competitiveness. You must also declare ownership of any shares of Common Stock
by filing a Form D-6 with the Directorate of Foreign Transactions each January
while such shares are owned. In addition, the sale of shares of Common Stock
must also be declared on Form D-6 filed with the DGCI in January, unless the
sale proceeds exceed the applicable threshold (currently €1,502,530), in which
case, the filing is due within one month after the sale.
SRI LANKA
TERMS AND CONDITIONS
Immediate Sale Restriction. Due to local regulatory requirements, you understand
and agree that any shares of Common Stock issuable upon vesting of the Units
will be immediately sold by the Designated Broker. You agree that the Company is
authorized to instruct the Designated Broker to assist with the mandatory sale
of such shares (on your behalf pursuant to this authorization), and you
expressly authorize the Designated Broker to complete the sale of such shares.
You also agree to sign any agreements, forms and/or consents that may be
reasonably requested by the Company (or the Designated Broker) to effectuate the
sale of the shares of Common Stock and shall otherwise cooperate with the
Company with respect to such matters, provided that you shall not be permitted
to exercise any influence over how, when or whether the sale occurs. You
acknowledge that the Designated Broker is under no obligation to arrange for the
sale of the shares of Common Stock at any particular price. Due to fluctuations
in the price of the Common Stock and/or applicable exchange rates between the
RSU Vesting Date and (if later) the date on which the shares of Common Stock are
sold, the amount of proceeds ultimately distributed to you may be more or less
than the market value of the shares of Common Stock on the RSU Vesting Date. You
understand and agree that the Company is not responsible for the amount of any
loss you may incur and that the Company assumes no liability for any
fluctuations in the price of the Common Stock and/or any applicable exchange
rate. You

33

--------------------------------------------------------------------------------



acknowledge that you are not aware of any material nonpublic information with
respect to the Company or any securities of the Company as of the date of the
Agreement.
NOTIFICATIONS
Exchange Control Information. Upon the sale of shares of Common Stock, you are
required to repatriate any proceeds received from such sale back to Sri Lanka.
You may be required to obtain exchange control approval in Sri Lanka in order to
hold sales proceeds in an account outside of Sri Lanka. You are advised to
consult with your personal legal advisor to determine your responsibilities
under Sri Lankan exchange control laws.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
NOTIFICATIONS
Securities Law Notice. The offer of Units is considered a private offering in
Switzerland; therefore, it is not subject to registration in Switzerland.
TAIWAN
NOTIFICATIONS
Securities Law Notice. The offer of participation in the Plan is available only
for employees of the Company and its Subsidiaries. The offer of participation in
the Plan is not a public offer of securities by a Taiwanese company.
Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of shares of Common Stock) up to US$5,000,000
per year without justification. If the transaction amount is TWD500,000 or more
in a single transaction, you must submit a Foreign Exchange Transaction Form and
provide supporting documentation to the satisfaction of the remitting bank.
THAILAND
NOTIFICATIONS
Exchange Control Notification. If you realize US$50,000 or more in a single
transaction from the sale of shares of Common Stock or the payment of dividends,
you are required to repatriate the cash proceeds to Thailand immediately
following the receipt of such proceeds and to then either convert such
repatriated proceeds into Thai Baht or deposit the proceeds into a foreign
currency account opened with any commercial bank in Thailand within 360 days of
repatriation.  Further, for repatriated amounts of US$50,000 or more, you must
specifically report the inward remittance to the Bank of Thailand on a Foreign
Exchange Transaction Form.  You are personally responsible for complying with
exchange control restrictions in Thailand.
TURKEY
There are no country-specific provisions.

34

--------------------------------------------------------------------------------



UKRAINE
NOTIFICATIONS
Exchange Control Information. You may be required to obtain a license from the
National Bank of Ukraine for the placement of shares of Common Stock (or
proceeds from the sale of such shares in your account with the Designated
Broker. You are required to notify the National Bank of Ukraine within three
days of the opening of a foreign brokerage account, such as your account with
the Designated Broker. You are advised to consult with your personal legal
advisor to determine your responsibilities under Ukrainian exchange control
laws.
UNITED ARAB EMIRATES
There are no country-specific provisions.
UNITED KINGDOM
TERMS AND CONDITIONS
Tax-Related Items.  This provision supplements Section 9 of the Award Agreement
(Tax-Related Items):
If payment or withholding of your income tax liability is not made within 90
days of the event giving rise to such income tax liability or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax will
constitute a loan owed by you to the Employer, effective on the Due Date.  You
agree that the loan will bear interest at the then-current Official Rate of Her
Majesty’s Revenue & Customs (“HMRC”), it will be immediately due and repayable,
and the Company or the Employer may recover it at any time thereafter by any of
the means referred to in the Award Agreement or the Plan. 
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you will not
be eligible for such a loan to cover the income tax as described above and any
income tax liability not collected by the Due Date may constitute a benefit to
you on which additional income tax and National Insurance contributions may be
payable.  You will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company or the Employer, as applicable, for the value of any
National Insurance contributions due on this additional benefit, which may be
recovered by the Company or the Employer at any time thereafter by any of the
means referred to in the Award Agreement or the Plan. 
VENEZUELA
NOTIFICATIONS
Securities Law Notice. The Award granted under the Plan and the shares of Common
Stock issued under the Plan are offered as a personal, private, exclusive
transaction and are not subject to Venezuelan government securities regulations.
Investment Representation. As a condition of the grant of the Award, you
acknowledge and agree that any shares of Common Stock acquired upon vesting of
the Units are acquired as, and intended to be, an investment and are not being
acquired with the intent of reselling such shares to obtain foreign currency.

35

--------------------------------------------------------------------------------



Exchange Control Information. Following the sale of shares of Common Stock
and/or the receipt of dividends, you may be subject to certain restrictions if
you attempt to transfer such cash proceeds into Venezuela. You are solely
responsible for complying with applicable Venezuelan exchange control rules that
may apply in connection with your participation in the Plan and/or the transfer
of cash proceeds into Venezuela. You are advised to consult with your personal
legal advisor to determine your responsibilities under Venezuelan exchange
control laws.
VIETNAM
TERMS AND CONDITIONS
Form of Payment. Notwithstanding Section 5 of the Award Agreement, vested units
shall be paid in the form of cash for each vested Unit. The amount of the cash
payment to you will be determined by multiplying the number of vested Units by
the Fair Market Value of one (1) share of Common Stock on the RSU Vesting Date.



36